Plaintiff in error, Sam Williams, was convicted on an information in which he and one C.S. Grubbs were jointly charged with the possession of about 200 gallons of whisky with the unlawful intent to sell the same, and his punishment fixed at confinement for three months in the county jail and a fine of $100. From the judgment rendered on the verdict on the 24th day of March, 1922, an appeal was perfected by filing in this court on May 12, 1922, a petition in error with case-made.
Counsel of record for plaintiff in error have filed a motion to dismiss the appeal, which motion also bears the signature of plaintiff in error, duly witnessed.
Where an appeal is perfected from a judgment of conviction, and plaintiff in error, before final submission, moved that it be dismissed, its dismissal will be ordered. It is therefore adjudged and ordered that the appeal herein be dismissed, and the cause remanded to the trial court.
MATSON, P.J., and BESSEY, J., concur. *Page 171